United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1480
                                   ___________

United States of America,             *
                                      *
             Appellee,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of South Dakota.
Ernesto Lara-Valenzuela, also known *
as Manuel Hurtado-Millan, also known *
as Negro, also known as Mario         * [UNPUBLISHED]
Martinez, also known as Manuel        *
Hurtado,                              *
                                      *
             Appellant.               *
                                 ___________

                             Submitted: January 3, 2006
                                Filed: January 10, 2006
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Ernesto Lara-Valenzuela challenges the sentence the district court1 imposed
after he pleaded guilty to conspiring to distribute 50 or more grams of a mixture
containing methamphetamine, and cocaine (amount unspecified), in violation of 21
U.S.C. §§ 841(a)(1), (b)(1)(B) and 846. His counsel has moved to withdraw and filed

      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.
a brief under Anders v. California, 386 U.S. 738 (1967), arguing that Lara-
Valenzuela’s sentence is unreasonable.

       The sentence is not unreasonable. The district court gave Lara-Valenzuela a
sentence within the applicable advisory Guidelines range, stated that it had considered
the sentencing factors listed in 18 U.S.C. § 3553(a), and heard argument from counsel
regarding Lara-Valenzuela’s criminal history and drug addiction. See United States
v. Lincoln, 413 F.3d 716, 717-18 (8th Cir. 2005) (Guidelines sentence based on
§ 3553(a) factors is presumptively reasonable), cert. denied, 2005 WL 3067440 (U.S.
Dec. 12, 2005) (No. 05-7506).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                      ______________________________




                                         -2-